Corrected Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner note: this Corrected Notice of Allowability is being issued in response to Applicant’s IDS filed 10/28/2021. Within that IDS is the European Search Report for Application EP 21 16 9652, containing claims of similar scope to the present application. For clarity of the record, Examiner has considered the references in the European Search Report and provided additional comments below. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: ELY et al. (US PGPub. 2016/0256082) is considered the closest prior art of record. Ely et al. describes in para. 79 an example of a tactile feedback via an ankle-won sensor, where “In yet another example, ankle sensor 772 can vibrate briefly or in a particular vibration pattern to indicate that person 771 is within or outside of a target heart rate zone.” Examiner notes that a target heart rate zone is a measure of exercise intensity, and the sensor 772 is worn on the ankle of the user, so the device is wearable. However, Ely et al. does not show outputting first tactile feedback based on a first vibration pattern in response to the excise intensity information being determined to be greater than the 
Regarding the References mentioned in the European Search Report, please find Examiner’s comments here: 
D1. US PGPub. 2014/0077945 A1

    PNG
    media_image1.png
    690
    909
    media_image1.png
    Greyscale
Amagai does not disclose a second tactile feedback based on a second vibration pattern different from the first vibration pattern in response to exercise intensity information being less than the target/within a second set range. Examiner notes that the BRI of the term pattern involves a repeating element, see Merriam Webster’s definition: 
 

Jang et al. does not show tactile feedback based on whether a user is within or outside of a target intensity range. 
D3. US PGPub. 2014/0278220 A1
Yuen does not show tactile feedback as an indication of exercise intensity.
D4. EP 1 512 370 
Samsung does not show tactile feedback. 
D5. US PGPub. 2010/0075806 A1
Montgomery does not show tactile feedback of a first vibration pattern or a second different vibration pattern. 
D6. EP 1875859 A1
Van der loo does not show tactile feedback of a first vibration pattern or a second different vibration pattern. 
D7. WO 2005/082471 A1
Ogg et al. do not show tactile feedback. 
For at least the reasons detailed above, references D1-7 fail to show or teach, either singly or in combination, the limitations as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784